Order entered November 1, 2012




                                               In The
                                     Court of Ztppealz
                           jr iftb 313totritt of Memo at Maims
                                        No. 05-12-00941-CV

           CLASSIC SUPEROOF LLC & STANLEY KEITH LYLES, Appellant

                                                  V.

                                   DONNA K. BEAN, Appellee

                        On Appeal from the County Court at Law No. 3
                                     Collin County, Texas
                             Trial Court Cause No. 3-1546-2010

                                              ORDER
       The Court has before it the October 29, 2012 request of Denise Y. Condran, Official

Court Reporter for the County Court at Law No. 3, for an extension of time in which to file the

reporter's record. The Court GRANTS the request and ORDERS that the reporter's record be

filed within twenty days of the date of this order.



                                                        MOLLY F CIS
                                                        JUSTICE